DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-10 and 21-225 have been considered but are moot in light of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a mechanism being configured to transfer rotational force applied to the first drive end through the second drive end and drill bit coupler” in claim 21.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 21 recites the limitation "the drill" in lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim. 	Claims 22-24 are rejected under 35 U.S.C. 112(b) as they depend upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll et al. (US 2014/0364855) in view of Davenport et al. (US 2014/0114321) in view of Grove (US 1,677,337).
 	Regarding claim 1, Stoll et al. disclose a drill extending from a distal end to a proximal end, comprising a housing (110) extending in a longitudinal direction (considered the central longitudinal axis of the housing); a rotatable drive shaft (120) including a first drive end (121-a) disposed at the proximal end of the drill and being configured for coupling to a driver (¶62), the rotatable drive shaft having a main shaft portion (121) extending in the longitudinal direction through the housing between the first drive end and a second drive end (121-b, figure 6); an angled tip region (see figure below) defining the distal end of the drill, the angled tip region comprising a drill bit coupler (124, 121-b, ¶33, ¶41) configured to receive a drill bit (e.g. 130) and orient the drill bit in an angled direction with respect to the longitudinal direction thereby defining a drilling axis of the drill bit (figure 1B); a mechanism (122) configured to transfer a rotational force applied to the first drive end through the second drive end and drill bit coupler (¶44, ¶53, ¶55); a handle mechanism (24) coupled to and disposed at a medial portion of the housing (110) comprising a positioning handle (44 + 86) extending in a direction away from the longitudinal direction (figure 4); and a sleeve (see figure below) radially disposed at a distal end of the angled tip region and configured to radially surround at least a first portion of the drill bit when received in the drill bit coupler (figure 1B).
 	Stoll et al. fails to expressly teach or disclose the drill having a movable handle mechanism coupled to and disposed at a medial portion of the housing
 	Davenport et al. disclose a surgical device (figure 1) having a housing (22) and a movable handle mechanism (24, figures 1-6) coupled to and disposed at a medial portion of the housing (figures 2-3) the movable handle mechanism permits rotational and longitudinal flexibility to the surgeon in where the handle is positioned relative to the housing allowing for better placement of the movable handle relative to the housing (¶21-25).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the drill to have a movable handle mechanism as taught by Davenport et al. as it permits rotational and longitudinal flexibility to the surgeon in where the handle is positioned relative to the housing allowing for better placement of the movable handle relative to the housing.
 	Additionally, Stoll et al. fails to expressly teach or disclose the mechanism is an angled gear mechanism comprising a plurality of teeth, the angled gear mechanism being configured to transfer a rotational force applied to the first drive end through the second drive end and a drill bit coupler.
 	Grove discloses a drill (figures 1-7) having a rotatable drive shaft (14) having a first drive end (23/23’), an angle tip region (figures 2-3) and an angled gear mechanism (8 + 9) comprising a plurality of teeth (9, 10 Pg. 3, lines 16-22, Pg. 4, lines 25-39), the angled gear mechanism being configured to transfer a rotational force applied to the first drive end through the second drive end (9) and drill bit coupler (8 + 5) as it is a known alternative transmission for applying rotational power from a drive shaft to a cutting head.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the mechanism of the drill to be an angled gear mechanism having a plurality of teeth configured to transfer rotational force applied to the first drive end through the second drive end and drill bit coupler as taught by Grove as it is a known alternative transmission for applying rotational power from a drive shaft to a cutting head.
Regarding claim 3, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism is configured to move forward and backward in a longitudinal direction along the housing (¶21, ¶30 of Davenport).
 	Regarding claim 4, Stoll et al. in view of Davenport et al. disclose the housing includes a plurality of channels (32’s and 34’s, figure 1-6 of Davenport) and the movable handle mechanism (24 of Davenport) is configured to securely couple to the housing via at least one channel of the plurality of channels (¶21-25, ¶30, ¶32). 	Regarding claim 5, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism is configured to rotate clockwise and counterclockwise around the housing (¶25 of Davenport via one bearing engaging one of the plurality of detents/depressions, see ¶21).
 	Regarding claim 6, Stoll et al. in view of Davenport et al. disclose the housing includes a plurality of detents (¶21 of Davenport), and the movable handle mechanism is configured to securely couple to the housing via at least one detent of the plurality of detents (¶21-25. ¶30, ¶32 of Davenport).
 	Regarding claim 7, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism further comprises a positioning ball (540, figures 2-3 of Davenport) having a size and shape corresponding to a size and shape of a detent of the plurality of detents (figures 2-3, ¶22-25 of Davenport), the positioning ball being configured to securely couple the movable handle mechanism via one detent of the plurality of detents (¶22-25 of Davenport).
 	Regarding claim 8, Stoll et al. in view of Davenport et al. disclose the movable handle mechanism is configured to move forward and backward in a longitudinal direction along the housing between a proximal stop ring (32 of Davenport acts as a stop ring as it engages with ball 50 to lock the position of 24) and a distal stop ring (34 of Davenport acts as a stop ring as it engages with ball 50 to lock the position of 24), the movable handle mechanism is configured to rotate clockwise and counterclockwise around the housing (¶25 of Davenport via one bearing engaging one of the plurality of detents/depressions, see ¶21), the housing includes a plurality of channels (32’s and 34’s are channels as well as being a stop ring), each channel of the plurality of channels including at least one detent (¶21 of Davenport “detents” or “depressions”), and the movable handle mechanism is configured to securely couple to the housing via one channel of the plurality of channels and one detent of the plurality of detents (¶21-25, ¶30, ¶32, figures 1-6 of Davenport).

 	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stoll et al. (US 2014/0364855) in view of Davenport et al. (US 2014/0114321) in view of Mcclymont et al. (US 2015/0334635)
 	Regarding claim 25, Stoll et al. discloses an angled driver (figure 1), comprising a housing (110) extending in a longitudinal direction; a rotatable drive shaft (120) including a first drive end (121-a) disposed at a proximal end of the drill and being configured for coupling to a driver (¶62), the rotatable drive shaft having a main shaft portion (121) extending in the longitudinal direction through the housing between the first drive end and an angled second drive end (121-b, figure 6); an angled tip region (see figure below) defining a distal end of the drill, the angled tip region comprising a drill bit coupler (124, 121-b, ¶33, ¶41) configured to receive a drill bit  (e.g. 130) and orient the drill bit in an angled direction with respect to the longitudinal direction thereby defining a drill axis of the drill bit (figure 1B); a mechanism (122) being configured to transfer a rotational force applied to the first drive end through the second drive end and drill bit coupler (¶44, ¶53, ¶55); and a sleeve (see figure below) radially disposed at a distal end of the angled tip region and configured to radially surround at least a first portion of the drill bit when received in the drill bit coupler (figure 1B).
 	Stoll et al. fails to expressly teach or disclose the drill having a movable handle mechanism coupled to and disposed at a medial portion of the housing
 	Davenport et al. disclose a surgical device (figure 1) having a housing (22) and a movable handle mechanism (24, figures 1-6) coupled to and disposed at a medial portion of the housing (figures 2-3) the movable handle mechanism permits rotational and longitudinal flexibility to the surgeon in where the handle is positioned relative to the housing allowing for better placement of the movable handle relative to the housing (¶21-25).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the drill to have a movable handle mechanism as taught by Davenport et al. as it permits rotational and longitudinal flexibility to the surgeon in where the handle is positioned relative to the housing allowing for better placement of the movable handle relative to the housing.
 	Additionally, Stoll et al. fail to expressly teach or disclose the mechanism is a socket joint mechanism that comprises a spherical socket joint including a spherical end having at least one aperture configured to transfer a rotational force applied to the first drive end through the second drive end and drill bit coupler.
	Mcclymont et al. disclose a drill (100, figures 10-15) having a socket joint mechanism (figures 11A-15) that comprises a spherical socket joint (132, 133, figure 11A) including a spherical end (¶65) having at least one aperture configured to receive a portion of the rotatable drive shaft (distal opening which 110 fits into and through), the socket joint mechanism being configured to transfer a rotational force applied to the first drive end through the second drive end and drill bit coupler (104, figures 11A-15, ¶62) as it is a known alternative transmission for applying rotational power from a drive shaft to a cutting head.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the mechanism of the drill to be an spherical joint mechanism having a spherical socket joint including a spherical end having at least one aperture configured to transfer rotational force applied to the first drive end through the second drive end and drill bit coupler as taught by Mcclymont et al. as it is a known alternative transmission for applying rotational power from a drive shaft to a cutting head.

    PNG
    media_image1.png
    425
    889
    media_image1.png
    Greyscale


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stoll et al. (US 2014/0364855) in view of Davenport et al. (US 2014/0114321) and Grove (US 1,677,337) in further view of Potter (US 5,228,811).
 	Regarding claim 9, Stoll in view of Davenport and Grove disclose the claimed invention except for the angled tip region further comprises a compressible spring contacting the sleeve and configured to bias the sleeve in the angled direction, and the compressible spring is configured to surround at least a second portion of the drill bit when received in the drill bit coupler.
 	Potter discloses a drill (figure 1) having a compressible spring (32, figure 1, column 3, lines 16-21 and 55-62) contacting a sleeve (28 + 34) and configured to bias the sleeve (figure 1, column 3, lines 16-21, 55-62); and the compressible spring is configured to surround at least a second portion of the drill bit when received in a drill bit coupler (26, figure 4).  The compressible spring allows the operator to maintain a constant pressure between the sleeve and the element being cut to preclude the drill bit from slitting off the surface of the element being cut and injuring the surface surrounding the element which is to be cut (column 3, lines 55-62).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the drill of Stoll in view of Davenport and Grove to have the angled tip region comprise a compressible spring contacting the sleeve and configured to bias the sleeve in the angled direction as taught by Potter as the compressible spring allows the operator to maintain a constant pressure between the sleeve and the element being cut to preclude the drill bit from slitting off the surface of the element being cut and injuring the surface surrounding the element which is to be cut.
 	Regarding claim 10, Stoll in view of Davenport in further view of Potter disclose in a first mode of operation where the spring is in a neutral position (figure 1, in its static resting state), the sleeve and compressible spring are configured to surround lateral sidewalls of the drill bit when received in the drill bit coupler (figure 1 of Potter), and in a second mode of operation (during use, column 3, lines 45-62), the compressible spring is configured to compress in a direction parallel to the angled direction towards the mechanism (14, figure 1, column 3, lines 55-62).
Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775